Opinión concurrente y disidente del
Juez Asociado Señor Negrón García.
El jueves 29 de diciembre de 1988, a las 10:04 A.M., Augusto C. Sánchez Fuentes —aspirante por el Partido Nuevo Progresista (P.N.P.) al escaño representantivo Núm. 36— presentó en el Tribunal Superior, Sala de Humacao, una demanda jurada. En la misma impugnaba la certificación que iba a expedir la Comisión Estatal de Elecciones a favor de Samuel Cepeda García, candidato del Partido Popular Democrático (P.P.D.). Invocó la jurisdicción de dicho foro en el Art. 6.014 de la Ley Electoral de Puerto Rico, 16 L.P.R.A. sec. 3274, preceptivo del término y trámites que deben se-guirse diez (10) días después de la certificación electoral. En síntesis, alegó la existencia de 543 votos sin adjudicarse, cuya mayoría la Comisión Estatal de Elecciones se proponía anular “sin notificar a los electores afectados y sin darle oportunidad de demostrar que tenían derecho al voto” (demanda, pág. 2) y que la Comisión Estatal de Elecciones ile-galmente le privó de una serie de votos. A base de unas pro-yecciones fundadas en los patrones de votación entre el elec-torado, expuso que la suma de esos votos no adjudicados po-dría variar el resultado de la elección.
Es un hecho no contradicho que, al presentar su de-manda, la Comisión Estatal de Elecciones no había certifi-cado oficialmente a Cepeda García como ganador. Esa certifi-cación fue expedida el mismo jueves 29, horas más tarde. Al otro día, el 30 de diciembre, a las 11:31 A.M. Sánchez Fuentes presentó una moción que solicitaba del tribunal —a la luz de la difusión en los medios noticiosos de haber la Comisión Es-tatal de Elecciones expedido oficialmente la aludida certifica-ción— que en auxilio de su jurisdicción y para evitar tornar *105académica su impugnación, paralizara sus efectos. Aludió a la tardanza en que incurrió la Comisión Estatal de Elecciones al adjudicar el Distrito Núm. 36. En abono de su pedido, invocó a P.P.D. v. Admor. Gen. de Elecciones, 111 D.P.R. 199 (1981).
Así las cosas, el tribunal de instancia (Hon. Fernando Gierbolini, Juez), a las 12:50 P.M., se declaró sin jurisdicción para entender y considerar los méritos de la demanda. Ajui-cio suyo, las alegaciones no cumplían con el requisito de una certificación final. Estimó que la aseveración referente a los 543 votos era de carácter especulativo e hizo mención al de-ber ministerial de la Comisión Estatal de Elecciones de com-putar y adjudicar todos los votos.
Inconforme, a las 4:58 P.M. de esa misma tarde Sánchez Fuentes presentó en este Foro apelativo una solicitud para que impidiéramos que Cepeda García jurara el cargo. Conce-dimos a la Comisión Estatal de Elecciones y a Cepeda García hasta ayer sábado para comparecer. Oportunamente éstos sometieron sus escritos. Ante la urgencia del reclamo, este Foro se constituyó y deliberó sus méritos. Concurrimos y disentimos de la sentencia emitida. Nos explicamos.
II
La cronología fáctica y procesal refleja que erró el ilus-trado foro de origen al declararse sin jurisdicción.
Las alegaciones juradas de Sánchez Puentes en la demanda, de ser ciertas, exponían razones suficientes que po-dían cambiar el resultado de la elección. En esa etapa inicial demostró que ello era plausible. Esteves v. Srio. Cám. de Representantes, 110 D.P.R. 585, 590 (1981). A tal efecto, hizo alusión directa a que la Comisión Estatal de Elecciones se proponía anular la mayoría de unos 543 votos y no le adjudicó a su favor un sinnúmero de votos. Aunque originalmente adujo que la diferencia entre él y Cepeda García era de 142 *106votos, la certificación oficial revela que la diferencia real fue de 112 votos y no se contaron algunos votos.
Si bien al presentar su acción todavía la Comisión Estatal de Elecciones no había expedido la certificación, ésta lo hizo horas más tarde. Y, al otro día, Sánchez Fuentes pidió la pa-ralización de los efectos de esa certificación. A ese momento el tribunal no había actuado. En consecuencia, al dictar su sentencia desestimatoria, no podía abstraerse de la alega-ción contenida en su moción, expositiva de que ya se había oficializado la certificación. Después de todo, próximo a cum-plirse el año sin haber la Comisión Estatal de Elecciones expedido ese documento, ¿podía culparse al peticionario Sánchez Fuentes por acudir horas antes al tribunal?
III
Con perspectiva de los días de fiesta, actuó diligente-mente. Las comparecencias separadas ante nos de la Comi-sión Estatal de Elecciones y de Cepeda García no logran su-perar la suficiencia de las alegaciones de la demanda de im-pugnación no sólo en cuanto a la jurisdicción, sino a la parali-zación. Para desvirtuarla, ambos se fundamentan en que en la certificación se hizo constar que ante la Comisión Estatal de Elecciones no existían papeletas pendientes de adjudicar. La dificultad de este argumento es que está fundado en aserto un tanto confuso. El mismo señala:
En esta certificación no se incluye el voto de- pape-letas pendientes de adjudicación en la Comisión o de electores añadidos a mano que se encuentran pendientes de ser adjudi-cadas conforme a la Ley, antes de que finalice el Escrutinio General pero que por su cantidad no afectará el resultado ex-presado en esta Certificación. Certificación de 29 de diciembre de 1988, pág. ln.
Su lectura refleja, primero, que esta certificación nega-tiva no es incompatible con las alegaciones de Sánchez Fuentes de que se le anularon ilegalmente unos votos y otros *107no le fueron adjudicados a su favor. Adviértase que en su radio de acción, el concepto de “adjudicación” por la Comi-sión Estatal de Elecciones implica anular papeletas. En otras palabras, el lenguaje en que la Comisión Estatal de Elecciones y Cepeda García fundan su contención de que se adjudicaron todas las papeletas, no desvirtúa necesaria-mente las alegaciones de Sánchez Fuentes. Y segundo, la certificación no desglosa cuántos votos fueron anulados. Ello realmente sitúa al contendiente derrotado en una situación difícil.
En estas circunstancias, pues, incidió en su sentencia el ilustrado foro de instancia al declararse sin jurisdicción. En este sentido, así lo reconoce la sentencia emitida hoy por este Tribunal que deja sin efecto la anterior.
IV
Aclarado este extremo, reafirmamos la doctrina que pro-pugna que “este Tribunal retiene jurisdicción para resolver las impugnaciones pendientes ante los organismos electo-rales y esta facultad no puede coartarse hasta tanto se ejercite a plenitud, conforme lo ordena la Constitución”. (Énfasis suplido.) Esteves v. Srio. Cám. de Representantes, supra, págs. 588-589.
En lo concerniente al caso de autos, el ejercicio pleno de esta prerrogativa judicial, fiel a nuestra posición asumida en Esteves v. Srio. Cám. de Representantes, supra, págs. 595-598 —por su similitud básica— nos lleva a favorecer un de-creto que disponga, en auxilio de esa jurisdicción, la suspensión de la certificación expedida por la Comisión Estatal de Elecciones para el Distrito Representativo Núm. 36 a nombre del candidato del P.P.D., Samuel Cepeda García, hasta tanto recaiga dictamen final y firme de la impugnación pro-movida por Sánchez Fuentes, candidato del P.N.P.
En consecuencia, disentimos de la negativa de este Tribunal a suspender los efectos de la certificación impugnada. *108Díaz v. Srio. Cám. de Representantes, 110 D.P.R. 547 (1980). Ello priva al peticionario Sánchez Fuentes de toda la protec-ción judicial a que es acreedor en esta etapa.